Case 0:18-cv-62758-WPD Document 271 Entered on FLSD Docket 05/25/2021 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA


   FRED GUTTENBERG, ET AL.,

          Plaintiffs,                                            CASE NO.: 18-CIV-62758-WPD
                                                                           consolidated
   vs.

   UNITED STATES OF AMERICA,

           Defendant.
                                                   /

           NON-PARTY HENDERSON BEHAVIORAL HEALTH, INC.’S
          MOTION TO QUASH AND MOTION FOR PROTECTIVE ORDER

           COMES NOW Henderson Behavioral Health, Inc. (“Henderson”), by and

   through undersigned counsel, and respectfully files its Motion to Quash and

   Motion for Protective Order and states as follows:

           1.      The United States issued a subpoena to Henderson Behavioral Health,

   Inc. (“Henderson”) seeking Nikolas Cruz’ mental health records. A copy of the

   Subpoena is attached as Exhibit A.1

           2.      Henderson is a mental health provider offering services throughout

   Broward County, Florida. Following the Marjory Stoneman Douglas High School

   shooting, it was widely reported that Cruz received outpatient mental health

   services from Henderson for several years prior to the shooting, but that he

   discontinued those services in the fall of 2016 after turning 18 years of age.




   1
     The Subpoena called for the production of documents by May 24, 2021. However, through ongoing
   conversations with counsel for the United States of America, that response time has been extended in order
   to allow the Court to consider the privacy issues outlined in this Motion.
Case 0:18-cv-62758-WPD Document 271 Entered on FLSD Docket 05/25/2021 Page 2 of 4




         3.     Henderson was formerly a defendant in the consolidated civil claims

   brought by victims of the shooting, including the instant Plaintiff, in the circuit

   court in and for Broward County, Florida. (“State Action.”) However, the claims

   against Henderson were dismissed with prejudice upon a finding that Henderson

   did not breach any duty owed to the victims of the shooting. See Pollack v. Cruz,

   296 So. 3d 453 (Fla. 4th DCA 2020).

         4.     The subject Subpoena seeks the production of mental health records

   that are confidential in nature and protected from disclosure by federal and

   Florida law. Henderson is unable to produce such records absent a signed

   authorization or court order. See 45 C.F.R. § 164.512; Fla. Stat. § 394.4615.

         5.     A similar request was made in the State Action. In an effort to

   facilitate the production of records while simultaneously protecting the

   confidentiality of mental health records, the court in the State Action entered a

   protective order authorizing the limited release of the records to the victims of the

   shooting, their designated attorneys, and expert witnesses. (A copy of the

   protective order entered in the State Action is attached as Exhibit B.)

         6.     For the reasons set forth herein, Henderson respectfully requests the

   Court enter an order quashing the Subpoena. To the extent the Court finds good

   cause to support the production of mental health records, Henderson respectfully

   requests that any such production be governed by the terms of a protective order

   similar to the attached Exhibit 2.
Case 0:18-cv-62758-WPD Document 271 Entered on FLSD Docket 05/25/2021 Page 3 of 4




                               MEMORANDUM OF LAW

         Federal law prohibits the disclosure of mental health records. 45 C.F.R. §

   164.512. Florida law also prohibits the release of these records. Fla. Stat. § 394.4615.

   However, under both federal and state law, these records may be released

   pursuant to a court order. See 45 C.F.R. § 164.512(e)(1)(i) (Authorizing disclosure

   of mental health records in a judicial proceeding pursuant to a court order); Fla.

   Stat. § 394.4615(2)(c) (Authorizing disclosure of mental health records pursuant to

   court order). In determining whether there is good cause to authorize the

   disclosure of mental health records, courts are required to weigh the need for the

   information to be disclosed against the possible harm of disclosure to the person

   to whom such information pertains. Fla. Stat. § 394.4615(2)(c).

         Based upon the foregoing, Henderson respectfully requests this Court enter

   an Order quashing the subpoena seeking the production of Nikolas Cruz’ mental

   health records. To the extent the Court finds good cause to support the production

   of records, Henderson requests that the production and dissemination of any such

   records be limited to only the extent deemed necessary in the prosecution and

   defense of the instant litigation.

         WHEREFORE, Henderson Behavioral Health, Inc., respectfully requests the

   Court enter an Order granting the relief requested herein, and for such other and

   further relief as the Court deems just and proper.

         I HEREBY CERTIFY that on May 25, 2021, the foregoing was electronically

   filed with clerk of the court by using the CM/ECF system which will send a notice
Case 0:18-cv-62758-WPD Document 271 Entered on FLSD Docket 05/25/2021 Page 4 of 4




   of electronic filing to Paul D. Stern, Paul.D.Stern@usdoj.gov, P.O. 888, Benjamin

   Franklin Station, Washington, DC 20044.

                                               /s/ Joshua B. Walker
                                      JOSHUA B. WALKER, ESQ.
                                      Florida Bar No. 0047614
                                      Walker, Revels, Greninger & Netcher, PLLC
                                      189 S. Orange Avenue, Suite 1830
                                      Orlando, FL 32801
                                      Tel: 407-789-1830; Fax: 321-251-2990
                                      JWalker@wrgn-law.com
                                      Attorney for Henderson Behavioral Health,
                                      Inc.
